Case 2:11-cr-20450-NGE-RSW ECF No. 56 filed 09/15/20         PageID.227     Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                   Case No. 11-20450
        Plaintiff,
                                                   Honorable Nancy G. Edmunds
v.

DEMOND ANTHONY ETHRIDGE,

        Defendant.
                                       /

     OPINION AND ORDER DENYING DEFENDANT'S COMBINED EMERGENCY
       MOTION AND MOTION FOR SENTENCE REDUCTION PURSUANT TO
                          3582(c)(1)(A)(i) [52]

     Defendant Demond Ethridge is currently in the custody of the Federal Bureau of

Prisons (FBOP) at Sandstone FCI. (ECF no. 52.) Pending before the Court is Defendant’s

combined emergency motion and brief for sentence reduction pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). (ECF no. 52; see also Letter, ECF no. 51.) The government filed a

response. (ECF no. 54.)

     I. Background

     On January 31, 2012, Defendant pleaded guilty to one count (Count 1) of possession

with intent to distribute controlled substances (cocaine base) pursuant to 21 U.S.C. §

841(a)(1) and one count (Count 2) of possession of a firearm in furtherance of a drug

trafficking crime pursuant to 18 U.S.C. § 924(c). (Rule 11 Plea Agreement, ECF no. 24.)

The Court initially sentenced Defendant to 147 months and later reduced the sentence to

144 months pursuant to 18 U.S.C. § 3582(c)(2). (Judgment, ECF no. 27; Amended Order,



                                           1
Case 2:11-cr-20450-NGE-RSW ECF No. 56 filed 09/15/20               PageID.228      Page 2 of 9




ECF no. 36.) According to Defendant, with credit for time served, he has served over

87.5% of his sentence, or 10.5 years out of his 12 year sentence. (Def.’s Mot. 1, ECF no.

52.) The parties agree that he is eligible for and/or scheduled to transition to a residential

reentry center (RRC) on December 8, 2020. (Gov’t’s Resp. 3, ECF no. 54; Def’s Mot. 1,

ECF no. 52.) His projected release date is August 29, 2021. (Id.)

     II. Analysis

     Defendant files his motion for compassionate release against the backdrop of a

pandemic unprecedented in our lifetime. The prison system has not been exempt from

concerns or cases of COVID-19 within its population. Defendant moves for compassionate

release and resentencing under 18 U.S.C. § 3582(c)(1)(A). (ECF no. 52.)

     As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) provides that

      The court may not modify a term of imprisonment once it has been imposed
      except that—

      (1) in any case—

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation
      or supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are applicable, if it
      finds that—

      (i) extraordinary and compelling reasons warrant such a reduction;
      ...
      ... and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i). The provisions require a defendant to both satisfy the


                                              2
Case 2:11-cr-20450-NGE-RSW ECF No. 56 filed 09/15/20             PageID.229     Page 3 of 9




exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

warrant a sentence reduction. Defendant seeks compassionate release based upon the

following circumstances: He argues that his age (44 years old) and obesity put him at

serious risk of complications with COVID-19 and claims a BMI of 36.02; and he has served

over 87% of his sentence and is scheduled to enter a half-way house on December 8,

2020.

              A. Exhaustion of Administrative Remedies

     In the early stages of the COVID-19 pandemic, some courts excused a defendant's

failure to exhaust his administrative rights with the FBOP prior to bringing a motion for

compassionate release. Since then, however, the Sixth Circuit found that the administrative

exhaustion requirement is mandatory and not subject to judge-made exceptions. See

United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020). Despite being mandatory, the

Sixth Circuit found that this requirement does not bear on the Court's jurisdiction. See id.

at 833. Thus, as a non-jurisdictional claim processing rule, it "must be enforced" when

"properly invoked" but can be forfeited or waived by the parties in a particular proceeding.

Id. at 834.

     Defendant provided a copy of his May 2020 letters to the warden (at least one of

which was received by the warden’s office on May 26, 2020) mentioning the COVID-19

pandemic and requesting to be released to home confinement at his elderly mother’s

house, where he could provide some care to her. (ECF nos. 52-2, 54-2.) The prison unit

manager responded in June 2020 that Defendant had a medium risk of recidivism1 and


        1
        Defendant’s first letter to the Court alleged that it was determined that he had a
low recidivism risk level, yet an Inmate History provided by the government shows that

                                             3
Case 2:11-cr-20450-NGE-RSW ECF No. 56 filed 09/15/20               PageID.230      Page 4 of 9




“[c]urrent offense and prior history of violence” yet would be submitted for further review for

home confinement under the CARES Act (the Coronavirus Aid, Relief, and Economic

Security Act, § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020)).

(Def.’s Mot. Ex. A, ECF 52-2.) The government argues that Defendant has not exhausted

his administrative remedies– Defendant’s request did not mention obesity or any other

medical condition as a basis for release. The government also notes that “[c]ounsel for the

government has been informed by BOP counsel that Ethridge’s request is being considered

to either move up his date for placement in an RRC or for home confinement, with no final

decision as of this filing.” (Gov’t’s Resp. 4, ECF no. 54.)

     Specifically, the government argues that Defendant may not move for compassionate

release on a different ground than that raised during the administrative process. (Gov’t’s

Resp. 15, ECF no. 159). Courts have come to differing conclusions on this issue. Compare

United States v. Asmar, No. 18-20668, 2020 WL 3163056, at *3 (E.D. Mich. June 5, 2020)

(Steeh, J.) (stating that "[w]here the factual basis in the administrative request and the

motion before the court are different, a defendant does not satisfy the exhaustion

requirement because he does not give the BOP an opportunity to act on the request before

Defendant brings his request to the courts"), with United States v. Brown, No.

4:05-CR-00227-1, 2020 WL 2091802, *4 (S.D. Iowa Apr. 29, 2020) (finding issue

exhaustion "inappropriate because § 3582 contains no such requirement and BOP

compassionate release requests are not adversarial proceedings") and United States v.

Ball, 2020 WL 4816197 (E.D. Mich. Aug. 19, 2020) (Lawson, J.) (“[T]he underlying authority



he was considered to have a medium recidivism risk level. (ECF no. 54-3.)

                                              4
Case 2:11-cr-20450-NGE-RSW ECF No. 56 filed 09/15/20              PageID.231     Page 5 of 9




and ground for the relief sought has not changed, and it would be inappropriate under the

circumstances to impose any further exhaustion requirement, which in any event is not

mandated in any plain terms of the statute.”)

     In both of his letters to the warden, Defendant identified the COVID-19 pandemic as

a basis for the request and it remains the basis of his motion before the Court. See e.g.,

United States v. Haynes, No. 14-20083, 2020 WL 4696601, *2 (E.D. Mich. Aug. 13, 2020)

(Parker, J.) (The warden’s response showed that the warden understood that the defendant

was seeking relief due to the COVID-19 pandemic, and although the defendant did not

specify medical conditions, the conditions were documented in his prison medical records.

Defendant’s request “when read liberally, provided enough information to alert the warden

of the factual basis on which he now seeks relief.”). In this instance, Defendant’s requests,

including information about his upcoming release to RRC placement, and the mention of

COVID-19 and his wish to “lessen” his “exposure” to the pandemic, provided enough

information about the basis for his request to allow the warden to address the issue and for

this Court to find that Defendant exhausted his administrative remedies.

         B. Whether There Are Extraordinary And Compelling Reasons To Grant
            Defendant Compassionate Release

     Defendant argues that his age, obesity and location are serious risk factors for a

severe course of COVID-19, should he contract it. His primary argument is that his BMI is

36.02, he is obese by CDC standards, and because his BMI is over 30, he is at serious risk

of complications from COVID-19. (Def.’s Reply 1, ECF no. 55; see also CDC website,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical

-conditions.html#obesity, last visited September 9, 2020.)


                                             5
Case 2:11-cr-20450-NGE-RSW ECF No. 56 filed 09/15/20              PageID.232     Page 6 of 9




     The applicable Sentencing Commission policy statement limits compassionate

release to a narrow group of defendants with “extraordinary and compelling reasons” for

release in four categories: (A) Medical Condition of the Defendant, (B) Age of the

Defendant, (C) Family Circumstances, and (D) Other Reasons “[a]s determined by the

Director of the Bureau of Prisons.” See U.S.S.G. § 1B1.13, commentary n.1.

     For a non-terminal medical condition to qualify as an “extraordinary and compelling

reason” for compassionate release, Defendant must be suffering from “a serious physical

or medical condition” or “a serious functional or cognitive impairment” “that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he . . . is not expected to recover.” U.S.S.G. § 1B1.13,

commentary n. 1(a)(ii). Defendant has neither alleged nor shown a condition that meets this

degree of seriousness, nor is there evidence that a condition causes Defendant to have

trouble with providing self-care, even when considered in the context of the current

pandemic.

     The government points out that the 36.02 BMI identified by Defendant was based on

the 2012 presentence investigation report, and Defendant has since lost a fair amount of

weight. Medical records provided by the government and dated from 2018 show Defendant

was 67 inches tall and weighed 195.6 pounds. (ECF 54-4.) The calculated BMI as

supported by the more recent 2018 prison records is 30.6. (Gov’t’s Resp. 16-17, ECF no.

54.) In this case the government does not concede that such “mild obesity” constitutes an

extraordinary or compelling reason for compassionate release, relying on Defendant’s

weight loss. To the extent that Defendant argues that the government conceded in other

cases that obesity (BMI over 30) was an extraordinary and compelling reason for

                                             6
Case 2:11-cr-20450-NGE-RSW ECF No. 56 filed 09/15/20                PageID.233      Page 7 of 9




compassionate release, and should be conceding error on this argument, the Court does

not have a basis for making such a finding in this case.2 (Def.’s Reply Ex. A, ECF no. 55-2.)

Compare to Modification of Supp. Br. 2, ECF no. 479, in United States v. Contrell Smith,

Case no. 04-cr-80857 (E.D. Mich. Aug. 3, 2020) (cited by Defendant to argue that the

government should be conceding error on this argument; in Smith, the government noted

the defendant’s medical records showing weight variances, predominately increases in

weight, and appeared to agree with the defendant that it was “not expected that he will be

able to recover from his obesity,” and therefore there was sufficient evidence for the court

to conclude there was an extraordinary and compelling medical condition; the government

otherwise continued to oppose release.)

     Defendant also argues that it does not matter that there are only a few documented

cases of COVID-19 in Sandstone FCI, where there are numerous cases within the FBOP,

and the community surrounding Sandstone FCI, and cites several cases in which the

defendants were granted sentence reductions or release despite low or no cases in the

facility. (Def.’s Mot. 5-6,ECF no. 52.) On these facts, this fact weighs neither for nor against


       2
         Defendant provided a U.S. Department of Justice document that was filed in
another case, with no indication as to what that other defendant’s BMI was, and the
language of the DOJ letter is not clear enough to otherwise bind the government to the
same position in this case: “I write on behalf of the Government in the above-referenced
matter to inform the Court that the Government will concede that Defendant’s body
mass index (BMI) above 30 constitutes an extraordinary and compelling reason
warranting a reduction (sic) sentence. The Government last night received guidance
from the Department of Justice interpreting the updated CDC guidance of June 25,
2020. This CDC guidance broadened the definition of some of the conditions that the
CDC states are risk factors, including obesity. The Department continues to follow the
CDC’s guidance in determining whether an ‘extraordinary and compelling reason’ exists.
. . . Nevertheless, for all of the reasons explained in the Government’s Response and
Sur-Reply, the Court should deny Defendant’s motion.” (Def.’t’s Reply Ex. A, ECF no.
55-2.)

                                               7
Case 2:11-cr-20450-NGE-RSW ECF No. 56 filed 09/15/20              PageID.234      Page 8 of 9




determining Defendant’s eligibility for compassionate release.

     The Court accepts the CDC guidance that a BMI over 30 raises the risk of serious

complications would Defendant contract COVID-19. Yet based on the facts in this case,

considering Defendant’s age, lack of proof of other medical conditions, 30.6 BMI, and other

factors raised by Defendant in his motion and reply, the Court cannot find that Defendant

has shown an extraordinary and compelling reason for a grant of compassionate release.

Defendant fails to show an extraordinary and compelling reason, even when considered

under the current circumstances, to grant compassionate release.

     Finally, § 1B1.13 provides that a defendant's sentence should be reduced under §

3582(c)(1)(A) only if releasing the inmate will not pose a danger to the safety of others or

the community. See § 1B1.13(2) (citing 18 U.S.C. § 3142(g)). Moreover, the Court must

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) to the extent that they are

applicable. See 18 U.S.C. § 3582(c)(1)(A). Because the Court does not find compelling

and extraordinary reasons for the Court to reduce Defendant’s sentence, it need not reach

these additional factors.

     Although the Court denies Defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i), the Court’s decision herein is not intended to be a

recommendation against what appears to be the FBOP’s pending consideration of early

release. Defendant’s release date to an RRC facility is coming up in only a few months, and

according to the most recent response to his request to the warden, he is being considered

for earlier release despite a “medium” rating for risk of recidivism. The Court does not

object to a decision by the FBOP to expedite Defendant’s release. Given Defendant’s work

to rehabilitate himself in prison, his obesity, as well as the completion of nearly 90% of his

                                              8
Case 2:11-cr-20450-NGE-RSW ECF No. 56 filed 09/15/20             PageID.235   Page 9 of 9




sentence and his pending release to RRC, this is a case in which the FBOP is in the best

position to give careful consideration to the COVID-related policies for early release and

other Department of Justice directives, and possibly expedite Defendant’s release to an

RRC or other community setting.

     III. CONCLUSION

     Defendant’s motion (ECF no. 52) is DENIED.

     SO ORDERED.


                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: September 15, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on September 15, 2020, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                            9
